 


110 HRES 291 EH: Supporting the goals and ideals of Peace Officers Memorial Day.
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 291 
In the House of Representatives, U. S.,

May 8, 2007
 
RESOLUTION 
Supporting the goals and ideals of Peace Officers Memorial Day. 
 
 
Whereas there are more than 870,000 sworn law enforcement officers throughout the United States; 
Whereas law enforcement officers are dedicated to serving this country, and protecting this country and its citizens from harm; 
Whereas law enforcement officers face dangers and threats to their personal safety each day; 
Whereas more than 56,000 law enforcement officers are assaulted every year; 
Whereas every 53 hours, a law enforcement officer in the United States is killed in the line of duty; 
Whereas 143 law enforcement officers were killed in the line of duty in 2006, 12 fewer than the 155 officers killed in 2005; 
Whereas Public Law 87–726 requests that the President issue proclamations designating May 15th of each year as National Peace Officers Memorial Day; and 
Whereas section 7(m) of title 4, United States Code, requires that the flag of the United States be flown at half-staff on Peace Officers Memorial Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Peace Officers Memorial Day to honor Federal, State, and local peace officers killed or disabled in the line of duty; and 
(2)calls upon the people of the United States to observe such a day with appropriate ceremonies and respect. 
 
Lorraine C. Miller,Clerk.
